Bleckley, Chief Justice.
The facts are stated in the official report.
1. There was no error in overruling the motion to dismiss the action founded on the abstract of title annexed to the complaint. The sole object of the abstract is to apprise the defendant of the nature of the title claimed, and of the specific documents which will be introduced on the trial. It is not necessary that the documents indicated shall in and of themselves constitute a perfect chain of title, but their relevancy may be made apparent at the trial by any admissible evidence adduced for that purpose. It is not required that the abstract shall he so clear and complete as to withstand the force of a demurrer. We are aware of no instance in which it has heretofore been the subject-matter of demurrer. The case cited by counsel (Harrington vs. Gabby, 52 Ga. 537) was not a demurrer, but a nonsuit; it did not turn upon any deficiency in the abstract of title, but upon the want of sufficiency in the evidence adduced at the trial.
2. The suit being by the heirs at law of Archie Gunn,who died in 1864, the plaintiffs relied upon a deed made by Gunn in 1859, to Rebecca Yonn, the mother of the defendants below, plaintiffs in error here. The terms *642of that deed limited the conveyance to the life of Rebecca Yonn. In the event she died before her son Chesley arrived at the age. of twenty-one years, the deed provided that Archie Gunn, the grantor, might re-enter or not at his discretion. Her death, however; did not take place until 1884, which was long after her son Chesley attained his majority; and consequently this provision of the deed never took effect. The court correctly construed the instrument, in the light of the actual facts, as conveying to Rebecca Yonn an estate for her life, and as passing no title whatever to Chesley or any of her children.
3. The evidence showed, inferentially at least, that Rebecca, with her children,. entered under that deed, and the evidence admitted proving her declarations that she was put in possession by Archie Gunn, or that the land was a gift to her from him, was competent. The defendants being her children and exhibiting no title or claim of title otherwise than through her, and they having produced under notice the deed by which she held, her declarations while in possession will affect them. The case of Hendricks vs. McDaniel, 80 Ga. 102, does not militate against this position. There the effort was to show title in one out of possession by the declarations of a person in possession. Here, on the contrary, the defendants are in possession, and the declarations proved against them were made by their mother while she was in possession and holding under the very deed which they had produced, and which con-' stitutes the only title or color of title which has been exhibited as a foundation for their possession. On what ground the evidence was objected to does not appear. -
4. The chai’ge of the court touching prescription was irrelevant, but did no harm.
*6435. The verdict was not only warranted but demanded by the evidence, and there was no error in refusing to grant a new trial.
Judgment affirmed.